Citation Nr: 0805183	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  97-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased amount of dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).

(The claim of entitlement to payment of or reimbursement for 
medical expenses based on a period of private hospitalization 
from September 21, 1988, to October 21, 1988, is the subject 
of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He died in December 1995.  He was a prisoner 
of war and the recipient of a Purple Heart.  The appellant is 
his surviving spouse.

In a rating issued in April 1996 for the purpose of accrued 
benefits, the VA regional office (RO) granted service 
connection for the residuals of an injury to the right lower 
extremity, with below-the-knee amputation.  The RO assigned a 
60 percent evaluation for this disability, effective from 
November 14, 1989.  This rating action combined the rating 
for the injury to the right lower extremity with below-the- 
knee amputation and the rating for arthralgia of the knee.

The appellant disagreed with the effective date chosen for 
the grant of service connection for the disability of the 
right lower extremity with below-the-knee amputation, 
indicating that she believed that the effective date for the 
grant of service connection should be September 21, 1988, the 
date of the initial hospitalization for the veteran's injury 
to the right lower extremity following the traumatic accident 
which had resulted in the injury and disability.  On October 
27, 1999, the Board of Veterans' Appeals (Board) issued a 
decision, which granted an effective date of March 13, 1989, 
for service connection of the right lower extremity injury, 
with below-the-knee amputation.

The appellant continued to disagree with the effective date 
assigned and appealed the case to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2001, the Court 
granted an unopposed Appellee's Motion for Remand and to Stay 
Proceedings (Appellee's Motion) filed by the Secretary of 
Veterans Affairs, vacated the Board's October 1999 decision, 
and remanded the case to the Board for readjudication and 
disposition consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).

On June 13, 2002, the Board issued another decision, in which 
it noted that the veteran had filed his claim for service 
connection for his right lower extremity, with below-the-knee 
amputation, on March 13, 1989.  This claim was pending at the 
time of the veteran's death in December 1995.  The Board 
found that the appellant was entitled to receive service-
connected benefits (for accrued purposes) for this disability 
for the two-year period immediately preceding the date of the 
veteran's death.

The appellant continued to disagree with the Board's decision 
and appealed the case to the Court.  In November 2004, the 
Court again vacated the Board's decision and remanded the 
case to the Board for further adjudication.  This case was 
returned to the Board from a November 2004 Memorandum 
Decision of the Court with instructions for evidentiary 
development and readjudication of entitlement to an effective 
date earlier than March 13, 1989, for service connection for 
the residuals of an injury of the right lower extremity, with 
below-the-knee amputation, for the purpose of establishing 
entitlement to accrued benefits for a two-year period other 
than the two-year period immediately preceding the veteran's 
death and for the purpose of establishing entitlement to 
payment of or reimbursement for medical expenses based on a 
period of private hospitalization from September 21, 1988, to 
October 21, 1988.
Subsequently, the claims of (a) entitlement to an effective 
date earlier than March 13, 1989, for service connection for 
the residuals of an injury of the right lower extremity, with 
below-the-knee amputation, for the purpose of establishing 
entitlement to accrued benefits for a two-year period other 
than the two-year period immediately preceding the veteran's 
death and for the purpose of establishing entitlement to 
payment of or reimbursement for medical expenses based on a 
period of private hospitalization from September 21, 1988, to 
October 21, 1988; and for (b) entitlement to payment of or 
reimbursement for medical expenses based on a period of 
private hospitalization from September 21, 1988, to October 
21, 1988, were remanded by the Board in May 2005.

The claim of entitlement to an increased amount of dependency 
and indemnity compensation (DIC) under 38 U.S.C. § 1311(a)(2) 
comes before the Board from a July 2002 letter and an October 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota, which 
denied an increased amount of dependency and indemnity 
compensation (DIC), also referred to as "enhanced" DIC, 
under 38 U.S.C. § 1311(a)(2).  This claim was originally 
docketed by VA separately from the other claims on appeal; 
which explains why it was the subject of a separate remand 
issued by the Board in May 2005.  It appears that in 2006, 
the appeal as to this claim was merged with the other claims 
on appeal and now has the same docket number as the other 
claims.  However, the VAMC in St. Cloud, Minnesota, not the 
St. Paul RO, has original jurisdiction over the medical 
reimbursement claim at issue, and hence the Board has issued 
a separate decision as to that claim.

The appellant testified at a hearing before the Board sitting 
at the RO in February 2005, and a transcript of that 
testimony is in the claims file.  This claim was previously 
before the Board in February 2007, at which time it was 
remanded following the issuance of a separate February 2007 
Board decision which assigned an effective date of September 
21, 1988, for the grant of service connection for an injury 
to the right lower extremity, with below the knee amputation.  
FINDINGS OF FACT

1.  The veteran died in December 1995.

2.  The veteran did not have a service connected disability 
which was rated totally disabling for at least 8 years prior 
to his death.

3.  The appellant's claim for enhanced DIC benefits brought 
under the provisions of 38 U.S.C. § 1311(a)(2), was pending 
as of January 21, 2000, and December 2, 2005, but a 
previously applicable legal theory of "hypothetical" 
entitlement to benefits under 38 U.S.C. § 1311(a)(2) is not 
applicable and the provisions of 38 C.F.R. § 3.10(f)(3) must 
be applied to this case, as those provisions are analogous to 
provisions under 38 C.F.R. § 3.22, which implement 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, and 
38 C.F.R. § 3.22 has recently been found to have no unlawful 
retroactive effect pursuant to the holding of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 
7, 2008).


CONCLUSIONS OF LAW

1.  The veteran died of a service connected disease.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

2.  The appellant has no legal entitlement to enhanced DIC 
benefits under the provisions of 38 U.S.C. § 1311(a)(2).  38 
U.S.C.A. § 1311(a)(2) (West 2002); 38 C.F.R. § 3.10(f)(3) 
(2007); see Sabonis v. Brown, 6 Vet. App. 426 (1994); 
Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  However, the VCAA 
is not applicable in cases such as this one, where further 
assistance would not aid the appellant in substantiating her 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).

Legal Analysis

In this case, the appellant and her representative argue that 
the appellant is entitled to additional monthly DIC benefit 
under the provisions of 38 U.S.C.A. § 1311(a)(2), citing the 
case of Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), in 
support of the claim.  However, as will be explained below, 
the Board concludes that a recent decision of the Federal 
Circuit governs the outcome of this case and that that 
decision has rendered a previously applicable legal theory of 
"hypothetical" entitlement to benefits under 38 U.S.C. 
§ 1311(a)(2) inapplicable in cases such as this one.  
Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).  
Instead, the provisions of 38 C.F.R. § 3.10(f)(3) must be 
applied to this case, as those provisions are analogous to 
provisions under 38 C.F.R. § 3.22, which implement 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, and the 
Federal Circuit has found that 38 C.F.R. § 3.22 has no 
unlawful retroactive effect, and should be applied to cases 
that were pending prior to January 21, 2000, when amendments 
to 38 C.F.R. § 3.22 were made which eliminated a judicial 
interpretation of the prior version of 38 C.F.R. § 3.22 by 
the United States Court of Appeals for Veterans Claims 
(Court) that allowed for a theory of "hypothetical" 
entitlement to DIC benefits under 38 U.S.C. § 1318.

Dependency indemnity and compensation (DIC) is payable to a 
veteran's surviving spouse, when the veteran dies from a 
service connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a).  VA will pay an increased amount of, or 
"enhanced", DIC benefits to the surviving spouse of a 
deceased veteran who, at the time of death, was in receipt of 
or entitled to receive (or but for the receipt of retired pay 
or retirement pay was entitled to receive) compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only the 
period in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2).

When a veteran's death occurred on or after January 1, 1993, 
section 3.10(b) of VA regulations provides that the monthly 
rate of DIC for a surviving spouse shall be the amount set 
forth in 38 U.S.C.A. § 1311(a)(1).  This rate shall be 
increased by the amount set forth in 38 U.S.C.A. § 1311(a)(2) 
when, as indicated above, the veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least eight years immediately preceding death.  
38 C.F.R. § 3.10(c).

On January 21, 2000, section 3.22--which implements a 
statutory provision similar to section 1311(a)(2), i.e., 
38 U.S.C. § 1318, which governs entitlement to DIC benefits 
for surviving spouses of veterans who were "entitled to 
receive" compensation for service-connected disability that 
was rated as totally disabling for a continuous period of at 
least ten years prior to death--was amended to define the 
statutory term "entitled to receive" so as to exclude 
"hypothetical" entitlement to DIC benefits previously 
recognized by the Court.  

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), section 20.1106, as it was written at the time of 
the Hix decision, permitted VA to consider whether the 
veteran, although not actually in receipt of compensation for 
disability evaluated as totally disabling for the requisite 
period of time, was nonetheless "hypothetically" entitled 
to receive such compensation based upon a de novo review of 
the evidence on file.  Following the issuance of the Federal 
Circuit's opinion in Hix, the Board sought a VA General 
Counsel opinion with regard to the evidence to be considered 
in determinations of hypothetical entitlement for purposes of 
38 U.S.C.A. § 1311(a)(2).  

In December 2000, VA General Counsel issued a precedential 
opinion which found that the Federal Circuit's language in 
the Hix opinion regarding consideration of new evidence 
presented by the surviving spouse was obiter dictum (i.e., 
words of an opinion entirely unnecessary for the decision of 
the case) and not binding precedent as to claims for DIC 
under 38 U.S.C.A. § 1311(a)(2) because the specific holding 
of the Federal Circuit was to affirm the Court's earlier 
decision in Hix authorizing consideration of entitlement to 
additional DIC benefits on a "hypothetical" theory.  See 
VAOPGCPREC 9-2000.  The Federal Circuit's statement, at the 
very end of its opinion, mentioning consideration of any new 
evidence submitted, conflicted with earlier holdings by the 
Court in decisions indicating that hypothetical entitlement 
exists when the "evidence in the veteran's claims file or VA 
custody prior to the veteran's death" show that the veteran 
was entitled to a total disability rating for the specified 
period prior to death.  See Green v. Brown, 10 Vet. App. 111, 
118 (1997); Cole v. West, 13 Vet. App. 268, 274 (1999).  The 
General Counsel concluded that the Federal Circuit's decision 
in Hix did not require VA to accept and consider evidence 
submitted after a veteran's death and offered to establish, 
under 38 U.S.C.A. § 1311(a)(2), that the veteran was 
"entitled to receive" compensation from VA during his 
lifetime for a service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit concluded that 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106 stated inconsistent 
interpretations of virtually identical statutes codified at 
38 U.S.C. § 1318(b) and 38 U.S.C. § 1311(a)(2), respectively, 
and ordered VA to issue regulations to either remove or 
explain the apparent inconsistency.  As noted above, both 
statutory provisions authorize payment of certain DIC 
benefits to survivors of veterans who were, at the time of 
death, "entitled to receive" disability compensation for a 
service-connected disability that was rated totally disabling 
for a specified number of years immediately preceding death.  
The Federal Circuit concluded that 38 C.F.R. § 3.22 
interpreted 38 U.S.C. § 1318(b) as providing that the 
question of whether the veteran was "entitled to receive" 
such benefits would be governed by VA decisions during the 
veteran's lifetime, except where such decisions were found to 
contain a clear and unmistakable error (CUE).  It was also 
determined that section 20.1106 interpreted 38 U.S.C. § 
1311(a)(2), as requiring VA to disregard all decisions during 
the veteran's lifetime.  The Federal Circuit directed VA to 
conduct rulemaking to either revise one of its regulations to 
harmonize its interpretation of the statutes or to explain 
the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Federal Circuit directive, VA concluded 
that the language, context, and legislative history of 38 
U.S.C. § 1318(b) and 38 U.S.C. § 1311(a)(2), viewed together, 
clearly evinced Congress's intent to authorize DIC only in 
cases where the veteran's entitlement to total disability 
compensation for the specified number of years prior to death 
was established by ratings during the veteran's lifetime or 
by correction of CUE in such decisions.  Accordingly, 38 
C.F.R. § 20.1106 was amended to clarify that, as with 
decisions under 38 U.S.C. § 1318, decisions under 38 U.S.C. § 
1311(a)(2) will be decided taking into consideration prior 
dispositions made during the veteran's lifetime of issues 
involved in the survivor's claim.  The effect of this change 
was to make VA's position clear that entitlement to benefits 
under either 38 U.S.C. § 1318 or 38 U.S.C. § 1311 must be 
based on the determinations made during the veteran's 
lifetime, or challenges to such decisions on the basis of 
CUE, rather than on de novo posthumous determinations as to 
whether the veteran hypothetically could have been entitled 
to certain benefits if he or she had applied for them during 
his or her lifetime.  See 67 Fed. Reg. 16309, 16317 (Apr. 5, 
2002).

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's 
conclusion that VA has never been authorized, or had the 
authority, under 38 U.S.C. § 1311 to award additional DIC 
benefits where the veteran merely had hypothetical, as 
opposed to actual, entitlement to compensation.  The VA's 
interpretation was confirmed by the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which it was held that VA should also continue 
to process claims for survivor benefits that would be 
rejected because they were based on the filing of new claims 
after the veteran's death, since the Federal Circuit found 
that the Department's interpretation of the statute as 
barring such claims was permissible and reasonable.  Thus, it 
appeared that hypothetical entitlement was no longer viable.

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the amendment to 38 C.F.R. § 3.22, i.e., January 21, 2000, 
but that prior to that time, the amended 38 C.F.R. § 3.22 
could not be retroactively applied.  That decision was 
appealed to the Federal Circuit.  In Rodriguez v. Peake, No. 
2006-7023 (Fed. Cir. Jan. 7, 2008), the Federal Circuit 
reversed the decision of the Court, holding that the 
application of amended section 3.22 to the appellee's claim 
did not create an unlawful retroactive effect because it did 
not retrospectively diminish any of her rights to benefits.  
Thus, the Federal Circuit held that 38 C.F.R. § 3.22, as 
amended in 2000, did not have an unlawful retroactive effect 
and may be applied to claims for DIC benefits filed by 
survivors before the amendment took effect.  

Because similar amendments were made to the implementing 
regulations under section 1311(a)(2) in December 2005 as were 
made in January 2000 to section 3.22, the Board concludes 
that the Federal Circuit's holding in Rodriquez governs the 
outcome in this case as well.  38 C.F.R. § 3.10(f)(3); 70 
Fed. Reg. 72211, 72220 (December 2, 2005).  Accordingly, 
consideration of hypothetical entitlement, which is the 
primary argument and theory of entitlement raised by the 
appellant and her representative in this case, may not be 
considered by the Board.  See Rodriguez v. Peake, No. 2006-
7023 (Fed. Cir. Jan. 7, 2008).

In this case, based on the determinations made during the 
veteran's lifetime, a rating decision dated in August 1995, 
the last one issued prior to his death, shows that service 
connection was in effect for (1) post-traumatic stress 
disorder (PTSD) evaluated as 50% disabling from April 1988 
and 100% disabling from January 1993; (2) arteriosclerotic 
coronary vascular disease, evaluated as 60% disabling from 
August 1993; (3) colitis, evaluated as 10% disabling from 
December 1989; (4) residuals of frozen feet, evaluated as 10% 
disabling from September 1955; (5) arthralgia of the right 
knee with spurring, evaluated as 10% disabling from September 
1955; and (6) shell fragment wound of the right leg, 
evaluated as 0% disabling from April 1946.

After the veteran's death, by rating action of April 1996, 
the RO granted a 60% evaluation for right leg amputation 
below the knee, from November 1989, but ultimately assigned 
an effective date of September 1988 (by virtue of a February 
2007 Board decision); and special monthly compensation based 
on loss of use of a foot under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a).  According to that rating action the 
veteran's combined evaluation was 60% from April 1988; 90% 
from November 1989; and 100% from January 1993 to December 
1995. 

Even considering the earlier effective date assigned in 2007 
for the right leg amputation, which would have brought the 
combined evaluation to 100% from approximately September 
1988, the veteran was not in fact in receipt of a 100 percent 
rating for service connected disability for eight continuous 
years prior to his death.  It is similarly clear that the 
August 1995 rating action was not subject to correction due 
to clear and unmistakable error (CUE) and that error in the 
effective date assigned for right leg below-the-knee 
amputation in the August 1996 rating action was corrected by 
the Board in 2007 and has been considered for purposes of 
this decision.  See 38 C.F.R. § 3.105(a).  At this point, 
neither the appellant nor her representative has asserted 
that any previous rating decisions contained CUE, nor does a 
review of the evidence support such a finding.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran did not have a 
service connected disability which was rated totally 
disabling for at least eight years prior to his death, the 
Board finds that entitlement to additional monthly DIC 
pursuant to 38 U.S.C. § 1311(a)(2) is not warranted.  
38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.10(f)(3).




ORDER

Entitlement to increased or "enhanced" DIC pursuant to 38 
U.S.C.A. § 1311(a)(2) is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


